Dewey, J.
It has now become the well settled law of this commonwealth, that the value of property, real or personal, when in controversy, may be proved by the testimony of witnesses personally acquainted with the subject, and who are sufficiently familiar with it to give an opinion of its value. This was so held, and the reasons therefor stated, in the cases of Vandine v. Burpee, 13 Met. 291, Wyman v. Lexington & West Cambridge Railroad, 13 Met. 326, 327, and Walker v. Boston, 8 Cush. 279.
The application of this rule of evidence would clearly render competent the question proposed to the witness, “ How much *110more per foot would the remaining land be worth in consequence of the laying out of the street ? ” This question being answered, the answer would seem to supersede the necessity of the earlier proposed question, “ How much, in your opinion, did it benefit the estate ? ” as the answer to it would furnish all the facts necessary to enable the jury to find how much the laying out of the road had benefited the remaining land. This would avoid putting a question that apparently goes to state results which are to be found by the jury. But had this latter question been put in connection with the other,, as the answer would, as we understand the inquiry, have been, merely the result of a computation of figures derived from the answer to the inquiry of “ How much more per foot the remaining land would be worth in consequence of the laying out of the street ? ” its admission might not have been deemed a sufficient objection to invalidate a verdict.
The further inquiry, proposed and rejected, was as to the difference in value per foot of the land in question, if it was bounded by a sixty feet street as laid out by the city of Charlestown, instead of on a forty feet street as delineated on a plan exhibited to the jury by the petitioner. This, we think, was admissible as a question of value of the land, upon the grounds already stated. Nor is the objection taken to this latter question, that the witness, although fully acquainted with the value of land, was not equally conversant with the business of locating lots, streets, &c. a valid objection to the competency of the evidence, but, if of any avail, should have been urged to the jury in considering the weight of his testimony and the effect to be given to it.
Judgment of the cowrt of common pleas, setting aside the verdict, affirmed.
A new trial was accordingly had before the sheriff, and resulted in a verdict of $700 for the petitioner.